Citation Nr: 1544183	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease (low back disability).

2.  Entitlement to an initial compensable rating for dermatitis of the upper eyelids.

3.  Entitlement to an initial compensable rating prior to June 15, 2013 for allergic rhinitis, and for a rating in excess of 10 percent since June 15, 2013.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to December 2008 which service includes combat in Iraq and Afghanistan and the award of the Combat Infantry Badge.

This appeal to the Board of Veterans Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2013 and again in August 2014, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the July 2012 statement of the case (SOC) cites to the following evidence and adjudicatory action, the documents themselves do not appear in VBMS or VVA:

EVIDENCE:
 11/07/2008-VA Form 21-526 
 11/28/2008 & 01/15/2010-Duty to Assist Letters 
 12/11/2008 & 12/17/2008-VA Examination reports from the VAMC in Columbia, SC
 10/2008 - 06/2010 Medical records from the VAMC in Columbia, SC 
 04/01/2010 VA letter informing the veteran of the consequences of failing to report for a scheduled examination
 02/06/2010, 04/22/2010 & 05/07/2010-Examination reports from the VAMC in Columbia, SC
 Notification from VAMC Columbia stating the veteran failed to report for scheduled Nose/Sinus/Larynx/Pharynx Examination

ADJUDICATIVE ACTIONS:
 11-07-2008 Claim received.
 01-21-2009 Claim considered based on all the evidence of record (January 2009 rating decision).
 01-24-2009 Claimant notified of decision.
 01-05-2010 Notice of Disagreement received.
 01-15-2010 Appeal Election Letter sent to the appellant.
 07-16-2010 Claim considered based on all the evidence of record.

The Board remanded the appeal in August 2014 to, among other things, obtain and associate with the claims file the above missing records.  However, while the post-remand development shows that the January 2009 rating decision was associated with the record, none of the other missing records were associated with the record.  Similarly, none of the Board's informal efforts to obtain and associate with the record these records met with success.  

Therefore, because the post-remand record does not show that further efforts to obtain these records would be futile, because it does not show that the Veteran was notified of the lost records, and because neither the appellant nor his representative were given an opportunity to provide VA with copies of any of the missing records, the Board finds that another remand is required to undertake these actions.  38 C.F.R. § 19.9 (2015); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

While the appeal is in remand status, the Veteran's contemporaneous VA and private treatment records should also be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2014).  Given this development, the Veteran should also be afforded new VA examinations to ascertain the current severity of his service-connected disabilities while the appeal is in remand status.  38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the AMC for the following actions:

1.  Associated with the claims file all of the following records cited to in the July 2012 SOC: 

EVIDENCE:
 11/07/2008-VA Form 21-526 
 11/28/2008 & 01/15/2010-Duty to Assist Letters 
 12/11/2008 & 12/17/2008-VA Examination reports from the VAMC in Columbia, SC
 10/2008 - 06/2010 Medical records from the VAMC in Columbia, SC 
 04/01/2010 VA letter informing the veteran of the consequences of failing to report for a scheduled examination
 02/06/2010, 04/22/2010 & 05/07/2010-Examination reports from the VAMC in Columbia, SC
 Notification from VAMC Columbia stating the veteran failed to report for scheduled Nose/Sinus/Larynx/Pharynx Examination

In connection with trying to obtain and associate with the claims file the above records, the AOJ should contact the VA medical centers that they originally obtained the Veteran's treatment records and examination reports from as well as ask the Veteran and his representative to provide VA with copies of any of the missing records they may have in their files as well as notify them that VA adjudication of the claim will go forward without these records if they cannot be located.  

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  

If any of the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing of which records could not be found.

2.  Associate with the claims file all of the Veteran's post-April 2015 treatment records from the Columbia VA Medical Center.

3.  After obtaining an authorization from the Veteran, associate with the claims file any outstanding private treatment records.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his current problems due to his low back disability, dermatitis of the upper eyelids, and allergic rhinitis and the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After undertaking the above development to the extent possible, provide the Veteran with a low back examination.  The claims folder should be made available and reviewed by the examiner.  The examiner is to identify all low back orthopedic pathology found to be present as well as any low back and leg neurologic pathology found to be present.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with the following information.  

I.  The examiner should conduct complete range of motion of the low back with specific findings as to flexion, extension, rotation, and side to side bending.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

ii.  In providing the requested opinions regarding range of motion of the low back, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the low back during these flare-ups.

iii.  In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

iv.  Further, the examiner should discuss the nature and severity of any left and/or right sided radiculopathy or neuropathy found to be present.  

v.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  After undertaking the above development to the extent possible, provide the Veteran with a dermatological examination at a time when his service-connected dermatitis of the upper eyelids is active, if possible.  The claims folder should be made available and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with opinions as to the percent of his entire body covered by the dermatitis; the percent of exposed areas affected by the dermatitis; and the total number of weeks of systemic therapy required for the dermatitis during each 12 month period since November 2008.  Pictures of the dermatitis should be taken.  In answering all questions please articulate the reasons underpinning your conclusions.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After undertaking the above development to the extent possible, provide the Veteran with an allergic rhinitis examination.  The claims folder should be made available and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with answers to the following questions:

I.  Based on the objective medical evidence found in the claims file, how many incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment did the Veteran have in each 12 month period since November 2008?

II.  Based on the objective medical evidence found in the claims file, how many non-incapacitating episodes (characterized by headaches, pain, and purulent discharge or crusting) did the Veteran have in each 12 month period since November 2008?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disorder (i.e., headaches, pain, and purulent discharge or crusting, etc. . .) even when his records are negative for symptoms of or a diagnosis.

If the examiner cannot provide an answer to either of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

6.  After completion of all requested and necessary development, the AOJ should readjudicate the claims in light of all the evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran should be furnished with a supplemental statement of the case (SSOC) that includes citation to all evidence added to the claims file since the April 2015 SSOC.  Once he is afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

